Citation Nr: 0520915	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-25 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a sleep disorder, 
including as a result of exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the January 2003 rating decision, the RO denied service 
connection for PTSD.  Although the statement of the case and 
the supplemental statements of the case (SSOCs) indicated 
that the claim for PTSD also includes depression, service 
connection for depression was not specifically adjudicated in 
the January 2003 rating decision.  Following the issuance of 
the SSOC in December 2004, the veteran submitted a claim for 
service connection for multiple medical problems, including 
insomnia and depression, secondary to Agent Orange exposure.  
The depression claim is separate from the PTSD claim, and it 
has not yet been formally adjudicated by the RO.  The Board 
will address only the issue of service connection for PTSD in 
this decision.  

The claim for service connection for an acquired psychiatric 
disorder other than PTSD (i.e., depression), including as a 
result of exposure to Agent Orange, is referred to the RO for 
appropriate action.  

The claim of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  There is no credible supporting evidence of an in-service 
stressor.

3.  Hypertension did not have its onset during active service 
or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
PTSD.  38 C.F.R. § 3.304(f) (2004).

2.  The veteran is not entitled to service connection for 
hypertension.  38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the appellant in November 2001, May 2002, June and 
September 2003, and March 2004.  The November 2001 and May 
2002 letters was fully compliant with the timing requirements 
associated with the VCAA.  That the subsequent letters were 
not mailed to the appellant prior to the initial RO 
adjudication of his claim is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the subsequent letters 
that was not fully considered by the RO in subsequent 
adjudications contained in the SSOCs issued in August 2004 
and November 2004.  There was proper pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
the veteran was fully informed by the RO.  As to the fourth 
element of the requisite notice, that VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim," the VA satisfied 
this duty in the March 2004 letter.  In this regard, the 
Board notes that the veteran was asked to submit any evidence 
in his possession that pertained to his claims.  Extensive 
development has been undertaken, and communications in the 
claims file document that the veteran has been informed as 
the development progressed.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained VA medical records dated into 
2004 from the Las Vegas VA medical center (VAMC), as well as 
service medical records and private treatment records.  
Private records include those from American Hospital, Paris, 
and Doctor Vizinet, dated in 1990, Dr. Bejowlun, dated in 
September 2002, Winthrop University, undated, and Dr. 
Gonzalez dated in 2000 and 2001.  

Federal records indicate no Social Security Administration 
(SSA) records were available as of November 2004.  
Additionally, the veteran has maintained that he was treated 
for his claimed service-connected disorders at Hines VAMC 
within the year or two following service.  However, two 
requests to Hines VAMC for such records have yielded negative 
responses.  An August 2004 letter from the record keepers of 
Hines VAMC indicated that, following a search in June 2003 
and August 2004, no records for the veteran were located.  
The response in August 2004 did indicate that records dated 
prior to 1972 may have been destroyed as the law at that time 
did not require that they be maintained.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Examination was conducted in June 2002 for PTSD.  
As to the hypertension, no examination is required because 
the evidence does not indicate that the disability may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has current 
diagnoses of hypertension, he has not brought forth any 
evidence suggestive of a causal connection between the 
current disability and service.  The presence of hypertension 
was essentially ruled out during the veteran's active 
service.  The RO informed him that he would need medical 
evidence of a relationship between the current disability and 
service, and the veteran has not provided such evidence.  
Therefore, no further assistance to the veteran is required.  

II.  Law 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In addition, service connection for chronic disease, such as 
hypertension, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probative evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004); 
see also Cohen v. Brown, 10 Vet. App 128 (1997). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.


Application of law to the facts

The veteran's service personnel records reflect that he was 
an Army personnel specialist in Vietnam.  He has not received 
combat citations, badges, or other decorations indicative of 
combat engagement.  Thus, there are not "recognized military 
citations or other supportive evidence" that the veteran 
actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 
76 (1994) (emphasis added).  The Board finds, therefore, that 
the veteran is not a veteran of combat.  Accordingly, under 
38 C.F.R. § 3.304(f), the occurrence of claimed stressors not 
related to combat must be supported by credible evidence.

The veteran was in Vietnam serving as part of the USARPAC 
from March 1968 to December 1968.  Service medical records 
show no complaints or diagnosis of PTSD.  Prior to going to 
Vietnam, the veteran was seen in July 1967 in consultation 
for his blood pressure.  He had passed two Flight physicals a 
month earlier, but had been seen at the dispensary for 
another reason.  At that time, blood pressure was reportedly 
146/90.  Three other readings reportedly found diastolic 
range from 94 to 98, and systolic range from 146 to 160.  It 
was noted that the veteran was having problems primarily when 
he had nothing to do when off work.  Blood pressure was taken 
and measured 140/88 in both arms, which dropped to 130/80 
when lying down.  Lungs and heart were normal.  The diagnosis 
was normal blood pressure.  

Service medical records also show that the veteran was 
treated with Librium for a sleep disorder and shakiness in 
July 1968, while in Vietnam.  His blood pressure was 120/64.  
He had a physical "for college" in October 1968, which 
reflected all systems normal.  His medical examination at 
separation dated in December 1968 showed no PTSD, other 
psychiatric problems, or hypertension.  His blood pressure 
was 140/64.  

Private and VA treatment records show treatment for 
hypertension beginning in 1990.  He was treated at the 
American Hospital in Paris in 1990, and prescribed Prozac 
from that facility for stress and a sleep disorder.  Records 
from Las Vegas VAMC reflect current diagnoses of PTSD and 
hypertension.  The veteran has reported a personal history of 
treatment for hypertension since 1985.  

In July 2002, the veteran submitted a response to VA's 
request for him to describe his stressors.  He reported that 
his stressors included frequent rocket attacks and outer 
perimeter guard duty while in Vietnam.  He stated that the 
events took place during the entire time he was in Vietnam.  
He listed the area he was in as Bien Hoa, Vietnam.  Finally, 
he included a copy of his service personnel records, which 
were already of record.  His personnel records show he 
participated in Tet counter offensive, Counter offensive 
Phase III, and an unnamed campaign,  

The veteran was afforded a VA psychiatric examination in 
December 2002.  The examiner reviewed the claims folder.  The 
veteran reported that his stressors included perimeter guard 
duty in service.  He noted he had had sleep problems and 
anxiety since service in Vietnam.  He claimed he saw a 
psychiatrist in 1968 but did not follow through with 
treatment.  His first treatment was in 1985, when he took 
trazadone which did not help his sleeping.  He had been in 
treatment off and on since then.  Following a mental status 
examination, the psychiatrist made a diagnosis of PTSD and 
major depression.  The examiner noted that the veteran had 
worked hard to push himself over the years despite symptoms 
of PTSD.  Symptoms were reportedly getting worse since his 
wife, who had been as stabilizing influence, died.  Stressors 
noted included unemployment, limited to no social support, 
and financial worries.  

VA treatment records show the veteran continues to carry the 
diagnoses of PTSD and hypertension.  

The veteran provided minimal detail of his alleged stressors 
in the aforementioned letter dated in July 2002.  He referred 
to perimeter guard duty and mortar attacks, but gave no 
approximate dates other than to say they occurred between 
March and December 1968, which is the entire time he was in 
Vietnam.  

Such anecdotal incidents described by the veteran are not 
subject to verification.  On several occasions, most recently 
by email in October 2004, the RO requested that he provide 
more specific information.  However, he provided no such 
information that could be searched and verified.  While VA 
has a duty to assist the appellant in the development of his 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  VA cannot search to 
verify these incidents absent a certain degree of 
specificity.  

The veteran has been diagnosed as having PTSD.  However, he 
provided a history to the examiner of having experienced a 
stressful event in service, the details of which, as noted 
above, were not confirmed.  The Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnosis of PTSD in this 
case was predicated on the veteran's history of a stressor 
which has not been verified or corroborated, either by 
service records or other supportive evidence.  The Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  The 
veteran's statements do not establish the required evidence 
needed.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

With respect to hypertension, the veteran was not diagnosed 
as having hypertension during service.  Although he had some 
readings of elevated blood pressure readings, hypertension 
was essentially ruled out on evaluation in July 1967.  The 
separation examination did not contain a diagnosis of 
hypertension.  No such disability was shown in service or 
within the one year period following service, nor has there 
been continuity of symptomatology since service to link the 
current hypertension to service.  There is no medical 
evidence showing that the veteran had a chronic condition of 
hypertension in service or during an applicable presumption 
period and still has such a condition.  See Savage v. Gober, 
10 Vet. App. at 498.  

In fact, the record does not reflect hypertension until many 
years after service.  There is no competent evidence linking 
the veteran's current hypertension to any in-service disease 
or injury.  While a review of the record shows that a finding 
of hypertension exists following service, with the earliest 
documented manifestation of such a disorder being about 20 
years following service, there is no competent medical 
evidence which demonstrates that hypertension is related to 
service.

The Board appreciates the sincerity of the veteran's belief 
that hypertension is related to service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that his claimed 
condition is etiologically related to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for hypertension.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for hypertension is denied.

REMAND

Unfortunately, remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that the veteran is afforded due process.

The veteran has urged that he had a sleep disorder that is 
related to Agent Orange exposure.  His letter received at the 
RO in December 2004 was accepted as a claim of service 
connection for multiple disorders related to Agent Orange 
exposure, including insomnia.  However, his original claim 
filed in August 2001 contained the same allegation as to a 
sleep disorder related to Agent Orange.  

Although the RO sent a letter to the veteran in December 2004 
addressing some VCAA aspects of the Agent Orange claim, the 
veteran was not provided the laws and regulations regarding 
Agent Orange exposure in the statement of the case or in any 
SSOC.  Thus, the case should be remanded in order to provide 
the veteran with these laws prior to Board review.  

The record also reflect that the veteran was scheduled for a 
sleep study at Winthrop University Hospital in 1987; however, 
this document is not of record and should be obtained on 
remand.  Moreover, the Board finds that an examination and 
medical opinion is warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records related to a 
sleep disorder from Winthrop University 
Hospital, including the results of any 
sleep study in 1987.

2.  Then, afford the veteran an 
appropriate examination to identify any 
current sleep disorder.  The examiner 
should render an opinion as to the date 
of onset and etiology of any current 
sleep disorder.  The examiner should 
state whether it is as least as likely as 
not that any current sleep disorder had 
its onset in service or is related to an 
in-service disease or injury.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
if indicated, should be conducted. 

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim of entitlement to service 
connection for a sleep disorder, 
including as secondary to Agent Orange 
exposure, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remain adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must contain the pertinent laws 
and regulations relating to Agent Orange 
exposure, including 38 C.F.R. §§ 3.307 
(a)(6), 3.309 (e) (2004).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


